Dismissed and Memorandum Opinion filed October 15, 2013




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00645-CR

                         CEDRIC T. ROSS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1366682

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to possession of a controlled substance. In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on May 31 2013, to confinement for 10 years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2